UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1454


MICHELLE WALKER,

                Plaintiff – Appellant,

          v.

REBECCA T. FOUCHE,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-00179-JFA)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michelle Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michelle     Walker    appeals     the    district   court’s       order

accepting      the    recommendation     of     the     magistrate     judge    and

dismissing      her    civil    action   under       28 U.S.C. § 1915(e)(2)(B)

(2006)   for    lack    of     subject   matter      jurisdiction.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                          See

Walker v. Fouche, No. 3:10-cv-00179-JFA (D.S.C. Apr. 12, 2010).

We   dispense    with   oral     argument     because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2